Title: To George Washington from John Hancock, 7 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 7th 1776.

The enclosed Letter from the Commissioners in Canada, I am commanded by Congress to transmit to you. The Contents of it are truly alarming. Our Army in that Quarter is almost

ruined for Want of Discipline, and every Thing else necessary to constitute an Army, or to keep Troops together. The Congress, in this Situation of our Affairs, have resolved that Genl Wooster be recalled from Canada. I am therefore to request, you will immediately order him to repair to Head Quarters at New York.
Yesterday I sent off an Express to Genl Mercer with Orders to set out directly for Head Quarters, and at the same Time enclosed his Commission.
I enclose you a Resolve respecting Docr Potts’s appointment in Canada. You will please to give him Orders to go, either into Canada or to Lake George, as you may think most proper. I have the Honour to be With every Sentiment of Regard & Esteem Sir your most obedt & very hble Ser.

John Hancock Presidt

